per curiam:
Hoy censuramos a un miembro de la profe-sión legal que quebrantó su compromiso ético de actuar con diligencia y honradez en el descargo de su función notarial. Veamos.
r—I
El Ledo. Eric Pagani Padró fue admitido al ejercicio de la abogacía el 25 de junio de 1991 y prestó juramento como notario el 3 de julio de 1995.
El 7 de agosto de 2012, la señora Paula Figueroa Ruiz presentó una queja en contra del referido letrado en la que señaló que éste no había preparado adecuadamente cierta escritura de compraventa de un terreno que ésta presun-tamente le había comprado al Ledo. Américo Martínez Romero(1) La querellante sostuvo que, a pesar de haberle pagado $37,000 al licenciado Martínez Romero para la compra del mencionado terreno —hecho que el notario Pa-gani Padró se alega conocía—, en la escritura de compra-venta figuraba como parte vendedora el señor Gary Gui-llén Pérez, a quien ella alegó nunca haber conocido. *816Asimismo, la señora Figueroa Ruiz indicó que, al momento de presentar la queja, la escritura de compraventa en cues-tión no había logrado acceso al Registro de la Propiedad. La querellante acompañó su queja con evidencia del men-cionado pago y con copia de la escritura de compraventa.
El 26 de septiembre de 2012, el licenciado Pagani Padró presentó su contestación a la queja. En esencia, el letrado expresó que —en el caso ante nos— su función como nota-rio consistió en preparar la escritura de compraventa y to-mar las firmas de los otorgantes, mas no participó en las gestiones previas al negocio jurídico realizado por las partes. Por ello, argüyó que desconocía la forma en que la señora Figueroa Ruiz acordó el pago con terceras personas o con quién lo acordó.
Con el beneficio de la comparecencia de ambas partes, y según la Regla 14(d) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, referimos el asunto ante nos a la consi-deración de la Oficina del Procurador General. Luego de realizar la investigación de rigor, dicha oficina nos rindió su informe. En el mismo, una vez analizadas las compare-cencias de las partes, así como los documentos que obraban en el expediente, se concluyó que el licenciado Pagani Padró infringió los Cánones 18, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX.
Así las cosas, el 17 de julio de 2013, este Tribunal emitió una Resolución mediante la cual le concedió al letrado un término de veinte días para expresarse sobre el Informe presentado por la Oficina del Procurador General. El 9 de agosto de 2013, el licenciado Pagani Padró compareció ante nos mediante una Moción Informativa y Solicitud de Prórroga, en la que expresó su interés en buscar asesoría legal previo a responder al Informe de la Oficina del Procurador General. Por esto, solicitó un término adicional de treinta días para reaccionar al mismo. A dicha solicitud, mediante Resolución emitida el 23 de agosto de 2013, este Tribunal accedió.
*817El 4 de octubre de 2013, dentro del término de tiempo concedido, el licenciado Pagani Padró presentó su Contes-tación al Informe Presentado por la Procuradora General. Allí, el letrado se reiteró en que no participó de las gestio-nes que las partes realizaron previo a otorgar la escritura en controversia. Expresó que su participación se limitó, ex-clusivamente, a autorizar la Escritura de Compraventa Núm. 1 de 29 de marzo de 2012 en la que comparecieron los señores Gary Guillén Pérez y la señora Figueroa Ruiz, como vendedor y compradora, respectivamente. Asimismo, el licenciado Pagani Padró indicó que el referido docu-mento público no había logrado acceso el Registro de la Propiedad debido a un problema de tracto registral relacio-nado a la Escritura Número. 6 de 29 de agosto de 2011, sobre Segregación, Partición y Adjudicación, Ratificación de Compraventa y Cesión, otorgada ante el notario Martí-nez Romero. En ese sentido, reconoció que debió descansar en un estudio de título antes de plasmar el negocio jurídico en el instrumento público, cosa que no hizo. Por último, adjudicó sus errores al descuido y confianza excesiva en la información que le fue suministrada por una parte.
Evaluados ambos escritos, este Tribunal refirió el asunto ante la Oficina del Procurador General para que, cónsono con la Regla 14(e) de nuestro Reglamento, 4 LPRA Ap. XXI-B, presentara la correspondiente querella en contra del licenciado Pagani Padró por violación a los Cánones 18, 35 y 38 del Código de Etica Profesional, supra, respectivamente. Oportunamente, el abogado contestó la referida querella y negó las alegaciones en su contra. En síntesis, esbozó los mismos planteamientos que en sus contestaciones anteriores.
Evaluadas las comparecencias de ambas partes, el 3 de febrero de 2015 este Tribunal emitió una Resolución en la que designó a la Hon. Ygrí Rivera de Martínez, ex jueza del Tribunal de Apelaciones, como Comisionada Especial para *818que recibiera prueba, realizara determinaciones de hecho y nos brindara las recomendaciones pertinentes.
En cumplimiento con lo anterior, la Comisionada Especial celebró varias vistas a las que compareció tanto la Ofi-cina del Procurador General como el querellado, acompa-ñado por su representación legal. Precisa señalar que, en una de las vistas celebradas, la Oficina del Procurador General, a través de sus representantes, informó que la se-ñora Figueroa Ruiz les había manifestado no tener interés en que se continuara con el procedimiento disciplinario de epígrafe, toda vez que la escritura en controversia había logrado acceso al Registro de la Propiedad, luego de que el querellado realizara las gestiones para ello.
Concluidas las referidas vistas, la Comisionada Especial nos rindió su informe con las determinaciones de hecho y recomendaciones de rigor. Es menester señalar que, en-tre los hechos que ésta encontró probados se encuentran, en lo aquí pertinente, los siguientes:
1. El 7 de agosto de 2012, la Sra. Paula Figueroa Ruiz pre-sentó una queja contra el Ledo. Eric Pagani Padró.
2. La intervención del Ledo. Eric Pagani Padró en ese negocio jurídico fue exclusivamente en su carácter de notario a los fines de otorgar la escritura de compraventa.
[[Image here]]
4. El Ledo. Pagani Padró fue contratado por el Sr. Gary Gui-llén Pérez dueño registral de la propiedad, para otorgar la escritura de compraventa de[I] solar.
5. El licenciado Pagani Padró se reunió con anterioridad al otorgamiento de la escritura con el Sr. Guillén Pérez y el Ledo. Américo Martínez para conocer los pormenores del negocio ju-rídico que ambos acordaron, para consignarlos en la escritura. De dicha reunión resultó que éstos le proveyeron información de la propiedad, datos de los otorgantes, precio de la compra-venta, entre otros detalles. El licenciado Pagani Padró no se reunión previo al otorgamiento con la Sra. Paula Figueroa, quien era la compradora.
6. El licenciado Pagani Padró indicó que el vendedor le in-formó que la señora Figuero[a 1] e había satisfecho el precio de compraventa.
[[Image here]]

8. El licenciado Pagani Padró indicó que no tuvo participación 
*819
alguna al momento en que se llegaron a los acuerdos del nego-cio jurídico esbozados en la escritura, ya que su labor se limitó a preparar la escritura y a tomar la firma de los otorgantes.

[[Image here]]
11. La escritura otorgada por el licenciado Pagani no logró inscribirse en primera instancia, por problemas de tracto no imputables al documento autorizado por él autorizado, sino por deficiencias relacionadas y señaladas a la escritura previa, que otorgó el Lcdo. Américo Martínez Romero, Escritura Núm. 6 del 29 de agosto de 2011, de Segregación, Partición, Adjudicación, Ratificación de Compraventa y Cesión, las cuales te-nían que ser inscritas, previo al negocio jurídico que otorgó el licenciado Pagani.
12. El licenciado Pagani realizó con prontitud las gestiones pertinentes para lograr el acceso al Registro de la Propiedad de los negocios jurídicos previos autorizados por otro notario y una vez corregidas, se inscribió el negocio jurídico de compra-venta que éste otorgó, sin ulterior trámite.
[[Image here]]
15. El título propietario de la señora Figueroa no había podido ser inscrito, ya que los negocios previos otorgados por el Ledo. Américo Martínez, fueron objeto de señalamientos de falta por parte del Registrador de la Propiedad y dicho notario no los había corregido, aun cuando se le había requerido en múlti-ples ocasiones que resolviera los señalamientos hechos por el Registrador. (Énfasis suplido).
En vista de lo anterior, la Comisionada Especial con-cluyó que, con su conducta, el licenciado Pagani Padró incurrió en violación a los Cánones 18, 35 y 38 del Código de Etica Profesional, supra. Ello, en esencia, al no actuar con diligencia y honradez en el descargo de su función notarial.
Ahora bien, aun cuando no nos recomendó una sanción en específico, la Comisionada Especial recomendó que, si este Tribunal optaba por imponer alguna, considerásemos como atenuante las gestiones que realizó el licenciado Pa-gani Padró con posterioridad a conocer la situación regis-tral de la propiedad objeto de la compraventa y dirigidas a corregirlas, así como los factores siguientes, a saber: (1) que el licenciado Pagani Padró aceptó, desde el inicio del procedimiento disciplinario, su responsabilidad en la con-troversia que nos ocupa; (2) que se trata de una conducta *820aislada y es su primera falta; (3) que nadie ha salido per-judicado por sus actuaciones, y (4) que el licenciado Pagani ha gozado de una buena reputación desde que fue admitido a la práctica de la profesión hace más de veinticuatro años.
Establecido lo anterior, contando con el beneficio de la comparecencia de ambas partes, del Informe de la Comi-sionada Especial, así como la prueba que obra en el expe-diente, procedemos, pues, a disponer del proceso discipli-nario ante nuestra consideración.
hH I—H
Como es sabido, el notario o la notaría en Puerto Rico es custodio de la fe pública notarial. Como tal, “cuando un notario [o notaría] autoriza un documento da fe y asegura que ese documento cumple con todas las formali-dades de ley [...] y que se trata de una transacción válida y legítima”. (Énfasis suplido). In re Vázquez Pardo, 185 DPR 1031, 1041 (2012). Véanse: In re González Maldonado, 152 DPR 871 (2000); In re Rivera Arvelo y Ortiz Velázquez, 132 DPR 840 (1993). Por tal razón, “la función notarial debe ejercerse con extremo cuidado y desempeñarse con esmero, diligencia y estricto celo profesional”. (Énfasis suplido). In re Maldonado Maldonado, 197 DPR 802, 809 (2017). Véanse: In re Pacheco Pacheco, 192 DPR 553, 562 (2015); In re Toro González II, 193 DPR 877, 888 (2015).
En ese sentido, el notario o la notaría, al autorizar una escritura pública tiene cuatro deberes principales, a saber: (1) indagar la voluntad de los otorgantes; (2) formular la voluntad indagada; (3) investigar ciertos hechos y datos de los que depende la eficacia o validez del negocio, y (4) dar a los otorgantes las informaciones, aclaraciones y adverten-cias necesarias para que comprendan el sentido, los efectos y las consecuencias del negocio jurídico, y además, se den cuenta de los posibles riesgos, si alguno, que corren al llevar a cabo el referido negocio jurídico. In re Palmer Ramos, 195 *821DPR 245 (2016); In re Toro González II, supra; In re Belén Trujillo, 184 DPR 793 (2012).
Cónsono con lo anterior, la fe pública notarial, a su vez, impone al notario o a la notaria el deber de hacer las investigaciones mínimas, entre éstas, verificar el es-tado registral de la propiedad a la fecha en que las partes otorguen la escritura. Véanse: In re Martínez Almodóvar, 180 DPR 805 (2011); In re Torres Alicea, 175 DPR 456 (2009); Feliciano v. Ross, 165 DPR 649 (2005). Autorizar una escritura sin conocer sus antecedentes regístrales, mediante la realización de un estudio de título, constituye una violación ala fe pública notarial. Véanse: In re Vargas Velázquez, 193 DPR 681 (2015); In re Ayala Oquendo, 185 DPR 572 (2012); In re Aponte Berdecía, 161 DPR 94 (2004).
Así pues, el notario o la notaria tiene la obligación de suplir explicaciones, aclaraciones y advertencias que en todo caso hagan falta para propiciar y cerciorarse de un estado de conciencia informada al momento de autorizar un instrumento público. In re Maldonado Maldonado, supra; In re Palmer Ramos, supra; In re Toro González II, supra. Cuando un notario o una notaria incumple con tal obligación, viola la Ley Notarial de Puerto Rico, 4 LPRA sec. 2001 et seq., y el Código de Ética Profesional. In re Belén Trujillo, supra.
En particular, con su incumplimiento, el o la pro-fesional del derecho pudiera estar quebrantando el Canon 18 del Código de Ética Profesional, supra, el cual, como se sabe, dispone lo siguiente:
Será impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.

Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad actuando en aquella forma que la profesión jurídica 
*822
en general estima adecuada y responsable.

Este deber de desempeñarse en forma capaz y diligente no significa que el abogado puede realizar cualquier acto que sea conveniente con el propósito de salir triunfante en las causas de su cliente. La misión del abogado no le permite que en defensa de un cliente viole las leyes del país o cometa algún engaño. Por consiguiente, al sostener las causas de su cliente, debe actuar dentro de los límites de la ley, teniendo en cuenta no sólo la letra de ésta, sino el espíritu y los propósitos que la informan. No debe tampoco ceder en el cumplimiento de su deber por temor a perder el favor judicial ni la estimación popular. No obstante, un abogado puede asumir cualquier re-presentación profesional si se prepara adecuadamente para ello y no impone gastos ni demoras irrazonables a su cliente y a la administración de la justicia. (Enfasis suplido).
Como podemos apreciar, dicho canon requiere que los abogados y las abogadas, así como los notarios y las notarías, sean especialmente diligentes en el cumplimiento de sus obligaciones, voluntariamente asumidas, como cus-todios y custodias de la fe pública notarial. In re Aponte Berdecía, supra. Este compromiso debe ser acatado con mayor diligencia por el notario o notaría, precisamente porque, como mencionamos, “su función es la base de la fe pública notarial y es quien tiene a su encargo dar eficacia a los actos y negocios jurídicos que quieran realizar las partes”. (Enfasis suplido). In re Várgas Velázquez, 190 DPR 730, 735 (2014). Véanse, además: In re González Acevedo, 197 DPR 360 (2017); In re Ortiz Medina, 175 DPR 43 (2008).
Dicho de otro modo, por el carácter público de su fun-ción, los notarios y las notarías deben ejercer suma cautela en el ejercicio de su práctica y siempre deben tener pre-sente las consecuencias nefastas que su negligencia puede tener sobre los negocios jurídicos. In re García Cabrera et al., 188 DPR 196, 210 (2013); In re Muñoz Fernós, 184 DPR 679, 685 (2012); In re Rodríguez Báez, 129 DPR 819, 823 (1992).
Por otra parte, y por ser igual de pertinente al proceso disciplinario que nos ocupa, es menester repasar lo *823dispuesto en el Canon 35 del Código de Ética Profesional, supra, el cual establece que lo siguiente:

La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.

No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para trasmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. El destruir evidencia documental o fa-cilitar la desaparición de evidencia testifical en un caso es también altamente reprochable. (Enfasis suplido).
Como se puede apreciar, dicho canon compele a los abo-gados y las abogadas a realizar su magisterio con sinceri-dad y honradez, así como a comportarse de manera digna tanto en su labor estrictamente legal como ejerciendo su función notarial. Véanse: In re Belén Trujillo, supra; In re Vera Vélez, 148 DPR 1 (1999); In re Torres Olmeda, 145 DPR 384 (1998). Tal deber adquiere mayor importancia en esa última instancia.
Sobre este particular, en reiteradas ocasiones he-mos señalado que faltar a la veracidad de los hechos es una de las faltas más graves que puede cometer un notario. Véanse: In re Montañez Miranda, 157 DPR 275 (2002); In re González Maldonado, supra. Dar fe de un hecho falso, independientemente de si es de forma intencional o no, conlleva una violación al Canon 35 del Código de Ética Profesional, supra. Véanse: In re Belén Trujillo, supra; In re Martínez Almodóvar, supra. El elemento de intención no se requiere para violar este canon; el quebrantamiento puede ser producto “de un desempeño profesional carente de la cautela y el celo que demanda la función pública del notario, o de una confianza desmesurada en las manifesta-*824dones de otros compañeros de la profesión (Énfasis suplido). In re Rivera Grau, 196 DPR 522, 535 (2012). Véanse: In re Belén Trujillo, supra, pág. 802; In re Vera Vélez, supra, pág. 8.
Por último, la situación de hechos ante nuestra consideración nos invita a hacer mención de las obligacio-nes impuestas por el Canon 38 del Código de Ética Profe-sional, el cual, en lo pertinente, señala que lo siguiente:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. [...]
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe condu-cirse en forma digna y honorable. En observancia de tal con-ducta, el abogado debe abstenerse en absoluto de aconsejar y asesorar a sus clientes en otra forma que no sea el fiel cum-plimiento de la ley y el respeto al poder judicial y a los orga-nismos administrativos.
En conformidad con lo anterior, toda y todo miembro de la profesión legal tiene el deber de ser escrupuloso en el ejercicio de sus funciones profesionales e, incluso, debe cui-dar de que sus actuaciones no den margen a la más leve sospecha de impropiedad. In re Rivera Vicente, 172 DPR 349 (2007); In re Avilés, Tosado, 157 DPR 867 (2002); In re Bonilla Rodríguez, 154 DPR 684 (2001). Al respecto, hemos señalado que “es imprescindible que el notario observe la mayor pureza y honestidad en el descargo de la fe pública notarial”. (Énfasis suplido). In re Sepúlveda Girón, 155 DPR 345, 362 (2001). Véanse: In re Vargas Velázquez, supra, pág. 730; In re Belén Trujillo, supra, pág. 801.
En ese sentido, cuando las controversias ante nuestra consideración versen sobre un notario o una nota-*825ria que falta a la verdad y, por ende, a la fe pública notarial, este Tribunal ha sentenciado que “[n\o se requiere que el notario haya faltado a la verdad intencionalmente para faltar a su fe notarial y al Canon 38 [...] Su violación puede ser el resultado de un desempeño profesional carente de la cautela y el celo que demanda la función pública del notario”. (Énfasis suplido). In re Sepúlveda Girón, supra, pág. 363. Véanse: In re Gordon Menéndez I, 171 DPR 210, 216 (2007); In re Avilés, Tosado, supra, pág. 892.
Es, pues, a la luz de la normativa antes expuesta, que procedemos a disponer del proceso disciplinario ante nos.
i—I HH H-1
Como mencionamos, en el presente caso, el licenciado Pagani Padró fungió como notario en la autorización de la Escritura de Compraventa Núm. 1 de 29 de marzo de 2012, en la que el señor Guillén Pérez y la señora Figueroa Ruiz comparecieron como vendedor y compradora, respectivamente. Según argüyó la señora Figueroa Ruiz, en la referida escritura de compraventa figuraba como parte vendedora una persona que ella alega nunca haber conocido.
En cuanto a este primer señalamiento argüido por la señora Figueroa Ruiz, de la prueba recibida ha quedado meridianamente claro que el licenciado Pagani Padró, al otorgar la escritura pública en controversia —y sin indagar sobre el negocio jurídico otorgado entre las partes—, dio fe de que la querellada había pagado al vendedor, el señor Guillén Pérez, la totalidad de la deuda, cuando desconocía que a quien la señora Figueroa Ruiz le pagó la deuda fue al licenciado Martínez Romero. Sin duda alguna, autorizar la referida escritura pública sin realizar una investigación adecuada y responsable constituye una violación a los Cá-nones 35 y 38 del Código de Ética Profesional, supra, por parte del licenciado Pagani Padró.
*826Por otra parte, la señora Figueroa Ruiz también que la escritura que dio inicio a este proceso disciplinario no ha-bía logrado acceso al Registro de la Propiedad. Sobre este segundo señalamiento, del expediente que obra en nuestro poder claramente se desprende que el licenciado Pagani Padró reconoció que —previo a redactar el instrumento pú-blico en cuestión—, cometió un error de juicio al no realizar un estudio de título sobre la propiedad objeto de la compraventa. El letrado en cuestión, de forma errada, en aras de determinar quién era el titular del bien a inscribir, optó por descansar en un instrumento público —relacio-nado con la propiedad en controversia—, previamente au-torizado por el licenciado Martínez Romero, de donde pre-suntamente surgía la titularidad del inmueble. Al así hacerlo —al no realizar las gestiones que las leyes y los reglamentos que gobiernan estos asuntos requieren previo al otorgamiento del instrumento público, tal como una in-vestigación registral de la propiedad—, el licenciado Pa-gani Padró incumplió con su deber de ser diligente en el cumplimiento de sus obligaciones como depositario de la fe pública notarial. Con tal proceder, además, incurrió en vio-lación al Canon 18 del Código de Ética Profesional, supra.
En fin, al trasladar la normativa antes expuesta a los hechos ante nuestra consideración, resulta forzoso concluir que —con su conducta— el letrado objeto del presente pro-ceso disciplinario quebrantó su compromiso ético de actuar con diligencia y honradez en el descargo de su función notarial, principios celosamente custodiados por los Cánones 18, 35 y 38 del Código de Ética Profesional, supra.
Ahora bien, en reiteradas ocasiones hemos seña-lado que al momento de imponer una sanción disciplinaria, debemos tomar en cuenta los factores siguientes: (1) la buena reputación del abogado en la comunidad; (2) su his-torial previo; (3) si esta constituye su primera falta y si ninguna parte ha resultado perjudicada; (4) la aceptación de la falta y su sincero arrepentimiento; (5) si se trata de *827una conducta aislada; (6) el ánimo de lucro que medió en su actuación; (7) el resarcimiento al cliente, y (8) cuales-quiera otras consideraciones, ya bien atenuantes o agra-vantes, que medien según los hechos. In re Rodríguez García, 197 DPR 515 (2017); In re Vilches López, 196 DPR 479 (2016); In re Cotto Luna, 187 DPR 584, 593-594 (2012).
Así pues, como ya mencionamos, en el presente caso el licenciado Pagani Padró aceptó, desde el inicio del procedi-miento disciplinario, su responsabilidad en la controversia y mostró un sincero arrepentimiento por la falta cometida. Además, se trata de la primera falta del letrado, quien ha gozado de una buena reputación en su comunidad desde que fue admitido a la práctica de la profesión hace más de veinte años. Por otra parte, nadie ha salido perjudicado como resultado de su conducta, ya que el licenciado Pagani Padró realizó las gestiones necesarias para que el instru-mento público en cuestión lograra acceso al Registro de la Propiedad. Todos esos factores deben ser considerados por este Tribunal al momento de imponer una sanción.
IV
Por todo lo anterior, censuramos la conducta desplegada por el licenciado Pagani Padró y le apercibimos de su deber de observar de forma escrupulosa los principios deontológi-cos que se recogen en el Código de Ética Profesional. Asi-mismo, le apercibimos que, de incurrir en otro acto que con-travenga las normas deontológicas antes señaladas, se expone a medidas disciplinarias más severas, su suspen-sión del ejercicio de la abogacía y la notaría.

Se dictará sentencia de conformidad.

La Juez Asociada señora Rodríguez Rodríguez no intervino.

 La señora Paula Figueroa Ruiz sostuvo que el terreno que le compró al licenciado Martínez Romero era remanente de unos terrenos pertenecientes a la Sucesión de Natalio Figueroa, los cuales fueron entregados al licenciado Martínez Romero en pago por irnos servicios realizados en un litigio entre los herederos de la mencionada sucesión.